PER CURIAM.
Defendant, Hopeton Drummond (“defendant”), appeals the trial court’s order revoking his probation and imposing a prison sentence. At the defendant’s probation revocation hearing, the trial court orally revoked probation based upon technical and substantive violations. However, as the State concedes, the trial court erred in failing to enter a written order revoking probation in accordance with the oral pronouncement. See Richardson v. State, 697 So.2d 938 (Fla. 2d DCA 1997). Accordingly, we affirm the revocation of probation, but remand for the entry of a written order listing the specific violations of probation. See Bryant v. State, 686 So.2d 784 (Fla. 3d DCA 1997).
Affirmed and remanded for entry of a written order.